Citation Nr: 1630328	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 percent since January 8, 2010, for residuals of mechanical low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the St Louis, Missouri and Boston, Massachusetts Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned during a March 2013 Travel Board hearing.  A transcript is of record.

In November 2014, the Board denied entitlement to a higher scheduler rating since January 8, 2010, and referred the raised issue of entitlement to an extraschedular rating in excess of 20 percent since January 8, 2010.  In a June 2015 decision, the Board dismissed the claim of entitlement to a higher disability rating on an extraschedular basis since January 8, 2010 for lack of jurisdiction.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand for compliance with a panel decision issued by the Court in October 2015 in Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has held that the Board has jurisdiction to review de novo the Director of Compensation's determinations regarding entitlement to extraschedular ratings.  Kuppamala, 27 Vet. App. at 455 ("The Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate.").  

The Court has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms", which render the applying the scheduler criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation and Pension Service (Director) to determine whether, "to accord justice", the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  Each of these three elements, or steps, must be met before an extraschedular rating may be assigned.  Anderson v. Shinseki, 23 Vet. App. 423, 426-27 (2009).

In a non-precedential, yet pertinent and influential, memorandum decision from February 2016, the Court noted that the Director's task, upon referral of the issue of entitlement to an extraschedular rating, is to undertake the third and final step of the three-step Thun analysis.  Beasley v. McDonald, 2016 WL 416334, at *4 (Feb. 3, 2016).  In other words, the Director must determine whether, to accord justice, the particular veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to the service-connected disability or disabilities at issue.  Id.  Prior to referring the issue to the Director, the Board had previously found that the first two steps of the Thun analysis were met; therefore, the Court found the first two steps did not need to be addressed.  Id., at *5-6.  The Court ultimately returned the issue to the Board, but instructed that, on remand, the Board review de novo only the third and final step of the Thun analysis.

In its November 2014 remand, the Board determined that, in this case, the schedular rating criteria arguably did not fully contemplate the severity of the Veteran's lumbar spine disability and symptomatology.  In addition, the Board found that the Veteran's disability picture arguably exhibited other related factors, such as those listed in the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms".  Specifically, the December 2013 VA examiner had determined that the Veteran could not perform seated work and was disabled from performing physical work in general due to his lumbar spine disability.

Unfortunately, the Director's opinion in this case does not adequately address the third and final step of the three-step Thun analysis.  The Director's March 2015 determination that an extraschedular evaluation was not warranted contains an excerpt from 38 C.F.R. § 3.321(b)(1); however, the excerpt does not contain the part of subsection (b)(1) that discusses whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning capacity due exclusively to his service-connected disability.  Instead, it excerpts only the part of subsection (b)(1) that discusses essentially the first two steps of the three-step Thun analysis.  Further, the entirety of the rationale appears to be that, as noted in a February 2015 memorandum prepared by the Appeals Management Center, medical records and examinations in the Veteran's electronic claims files do not show functional impairment beyond that already reflected in the rating criteria for the spine.  

The Board finds that in light of Beasley and Kuppamala the Director must provide an adequate  statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision, and it must be sufficient to facilitate review by the Board.  In so doing the Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  

In this regard, the Board again notes that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Moreover, "the Director of [the Compensation and Pension Service] (is) uniquely suited to determining what extrascheduler rating level."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2008) (J. Schoelen concurring).  While Kuppamala is binding on the Board, given the expertise of the Director it is vital that adequate reasons and bases be provided in any determination by that office granting or denying entitlement to an extraschedular rating.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be returned to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating should be assigned for residuals of mechanical low back strain since January 8, 2010, pursuant to 38 C.F.R. § 3.321(b).  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected lumbar spine disability.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

2.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

